—Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered May 8, 2001, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
After a thorough hearing, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520). The totality of circumstances, including the plea allocution and defendant’s own testimony at the hearing, clearly establish the voluntariness of the plea.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.